
	
		I
		111th CONGRESS
		2d Session
		H. R. 4522
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Pascrell (for
			 himself, Mrs. Maloney,
			 Mr. Foster,
			 Mr. Johnson of Georgia,
			 Mr. Cohen,
			 Mr. Sires,
			 Mr. Dingell,
			 Mr. Rodriguez,
			 Mr. Lance,
			 Mr. Capuano,
			 Mr. Holden,
			 Mr. Lynch,
			 Mr. Kagen,
			 Mr. Kucinich,
			 Mr. Towns,
			 Mr. Boren,
			 Mr. Al Green of Texas,
			 Mr. Yarmuth,
			 Mrs. McCarthy of New York,
			 Mr. Langevin,
			 Mr. Rothman of New Jersey,
			 Mr. Payne,
			 Mr. Holt, Mr. Stark, Mr.
			 Costello, Mr. Neal of
			 Massachusetts, Mr.
			 Abercrombie, Mr. Conyers,
			 Mr. Jones, and
			 Mr. Tierney) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  apply the ban on contributions and expenditures by foreign nationals to
		  domestic corporations which are owned or controlled by foreign
		  principals.
	
	
		1.Short TitleThis Act may be cited as the
			 Prohibiting Foreign Influence in American Elections Act.
		2.Application of
			 Ban on Contributions and Expenditures by Foreign Nationals to
			 Foreign-Controlled Domestic CorporationsSection 319(b) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441e(b)) is amended—
			(1)by striking
			 or at the end of paragraph (1);
			(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(3)a corporation
				(other than a foreign principal, as so defined) which is a subsidiary of a
				foreign principal, or with respect to which—
						(A)one or more
				foreign principals serves on the board of directors,
						(B)one or more
				foreign principals directly or indirectly has an ownership interest, or
						(C)one or more
				foreign principals directly or indirectly holds debt or other
				obligations.
						.
			
